DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims Status
Claims 1-2, 5-9, 12-16 and 20-23 are pending.
Claims 1, 2, 5, 6, 8, 9, 12, 13 and 15 are amended.
Claims 3, 4, 10, 11 and 17-19 are cancelled.
Claims 21-23 are added.
Claims 1-2, 5-9, 12-16 and 20-23 are rejected. This rejection is made FINAL.


Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/08/2021 and 12/30/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered if signed and initialed by the Examiner.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed on 07/06/2020. It is noted, however, that applicant has not filed a certified copy of the PCTCN2018071371 application as required by 37 CFR 1.55.


Response to Arguments
Applicant's arguments filed on 10/08/2021 have been fully considered but they are not persuasive.
35 U.S.C. § 103 Rejections
Applicant argues that Sorrentino only discloses parameters for generating a demodulation reference signal.  But Sorrentino fails to disclose the demodulation reference signal patterns recited in the amended claim 1 of the present application.  A demodulation reference signal pattern is associated with distributions of a plurality of demodulation reference signals in a time domain and a frequency domain. (Remarks, page 9)
In response to applicant's argument that the references fail to show certain features of applicant's invention, it is noted that the features upon which applicant relies (i.e., A demodulation reference signal pattern is associated with distributions of a plurality of demodulation reference signals in a time domain and a frequency domain) is not recited in the rejected claim.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant argues that Sorrentino, at most, discloses determining some DMRS parameters, but not “the one or more DMRS patterns” required by claim 1 (Remarks, page 9)
In response to applicant argument, the examiner respectfully disagrees.
Sorrentino discloses the starting positon in frequency domain for the physical channel (e.g., PSSCH or PSCCH) carrying the DMRS (See page 15, lines 1-3).  In light of the specification, the DMRS patterns includes at least one of the following: a frequency domain position of DMRS within one OFDM symbol occupied by the DMRS (Specification, [00264] and [00270])
.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6-9, 13-15, 20 and 23 are rejected under 35 U.S.C. §103 as being unpatentable over Sorrentino et al. (WO 2017178993 A1) hereinafter “Sorrentino” in view of Badic et al. (WO 2017052823 A1) hereinafter “Badic”
As per claim 1, Sorrentino discloses a method for transmitting data, comprising: 
determining, by a terminal device, one or more demodulation reference signal (DMRS) patterns (Sorrentino, page 15, lines 1-3, the starting positon in frequency domain for the physical channel (e.g., PSSCH or PSCCH) carrying the DMRS.  Note that, the DMRS patterns includes a frequency domain position of DMRS) corresponding to a first channel (Sorrentino, page 15, lines 4-6, determine the DMRS parameters as mentioned above for the associated Physical Sidelink Shared Channel (PSSCH) transmission of UE 12.  Note that, a PSSCH is a first channel)
Sorrentino does not explicitly disclose demodulating, by the terminal device, the first channel according to the one or more DMRS patterns.
Badic discloses demodulating, by the terminal device, the first channel according to the one or more DMRS patterns (Badic, [0039], the DMRS pattern and utilize the received DMRS pattern in order to perform channel estimation and coherent demodulation of PSCCH and PSSCH) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Badic related to demodulate by the terminal device, the first channel according to the one or more DMRS patterns and have modified the teaching of Sorrentino in order to improve system performance ([0020]) 
Sorrentino in view of Badic disclose wherein the determining, by the terminal device, the one or more DMRS patterns corresponding to the first channel comprises: determining, by the terminal device, the one or more DMRS patterns corresponding to the first channel according to a second channel (Sorrentino, page 15, lines 3-6, the above transmission parameters for an SA carried by a Physical Sidelink Control Channel (PSCCH) determine the DMRS parameters as mentioned above for the associated Physical Sidelink Shared Channel (PSSCH) transmission of UE 12.  Note that, the first channel is the PSSCH and the second channel is the PSCCH)
wherein the first channel is a physical sidelink share channel (PSSCH) (Sorrentino, page 15, lines 5-6, the associated Physical Sidelink Shared Channel (PSSCH))
(Sorrentino, page 15, lines 3-6, a Physical Sidelink Control Channel (PSCCH) determine the DMRS parameters as mentioned above for the associated Physical Sidelink Shared Channel (PSSCH))

As per claim 2, Sorrentino in view of Badic disclose the method according to claim 1, wherein the determining, by a terminal device, one or more DMRS patterns corresponding to a first channel further comprises: determining, by the terminal device, the one or more DMRS patterns corresponding to the first channel according to at least one of configuration information sent by a network device, a resource pool used by the first channel, a carrier used by the first channel, or a waveform used by the first channel (Sorrentino, page 15, lines 24-26, if there are several pools of resources for transmission of the packet/message/signal, some parameter(s) will be associated to the pool or resources (e.g., an identifier, the size of the pool, etc.)

As per claim 6, Sorrentino in view of Badic disclose the method according to claim 1, wherein the determining, by the terminal device, the one or more DMRS patterns corresponding to the first channel according to the second channel comprises: determining, by the terminal device, a second DMRS pattern indicated by indication information as the DMRS pattern corresponding to the first channel; wherein the indication information is carried by the second channel and is used for indicating the second DMRS pattern (Sorrentino, page 15, lines 3-6, the above transmission parameters for an SA carried by a Physical Sidelink Control Channel (PSCCH) determine the DMRS parameters as mentioned above for the associated Physical Sidelink Shared Channel (PSSCH) transmission of UE 12.  Note that, the first channel is the PSSCH and the second channel is the PSCCH)

As per claim 7, Sorrentino in view of Badic the method according to claim 1, wherein the DMRS pattern comprises at least one of: a number of an orthogonal frequency division multiplexing (OFDM) symbol occupied by DRMS within one time unit; a position of an OFDM symbol occupied by DRMS within one time unit; a number of a resource element (RE) occupied by DMRS in one physical resource block (PRB) within one OFDM symbol occupied by the DMRS; a frequency domain interval between DMRS symbols in one PRB within one OFDM symbol occupied by the DMRS; an offset of a DMRS symbol in a PRB relative to an initial subcarrier in the PRB within one OFDM symbol occupied by the DMRS; a frequency domain position of DMRS within one OFDM symbol occupied by the DMRS; or whether an RE, not occupied by DMRS in an OFDM symbol where the DMRS is located, can be used for transmitting other signals than the DMRS (Sorrentino, page 2, lines 27-30, transmit DMRS (Demodulation Reference Signals) in all (or at least most) transmitted Orthogonal Frequency Division Multiplexing (OFDM) symbols)

As per claim 8, Sorrentino discloses a terminal device (Sorrentino, page 9, lines 21-23, a wireless device, e.g., a mobile terminal, wireless terminal) comprising a processor (Sorrentino, page 9, lines 30-32, processing circuit) and a memory (Sorrentino, page 9, lines 30-32, memory), wherein the memory is configured to store instructions, and the processor, when executing the instructions stored in the memory, is configured to: 
(Sorrentino, page 15, lines 4-6, determine the DMRS parameters as mentioned above for the associated Physical Sidelink Shared Channel (PSSCH) transmission of UE 12)
Sorrentino does not explicitly disclose demodulating the first channel according to the one or more DMRS patterns.
Badic discloses demodulating the first channel according to the one or more DMRS patterns (Badic, [0039], the DMRS pattern and utilize the received DMRS pattern in order to perform channel estimation and coherent demodulation of PSCCH and PSSCH) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Badic related to demodulate the first channel according to the one or more DMRS patterns and have modified the teaching of Sorrentino in order to improve system performance ([0020])
Sorrentino in view of Badic disclose wherein the processor is configured to determine the one or more DMRS patterns corresponding to the first channel according to a second channel (Sorrentino, page 15, lines 3-6, the above transmission parameters for an SA carried by a Physical Sidelink Control Channel (PSCCH) determine the DMRS parameters as mentioned above for the associated Physical Sidelink Shared Channel (PSSCH) transmission of UE 12.  Note that, the first channel is the PSSCH and the second channel is the PSCCH)
wherein the first channel is a physical sidelink share channel (PSSCH) (Sorrentino, page 15, lines 5-6, the associated Physical Sidelink Shared Channel (PSSCH))
(Sorrentino, page 15, lines 3-6, a Physical Sidelink Control Channel (PSCCH) determine the DMRS parameters as mentioned above for the associated Physical Sidelink Shared Channel (PSSCH))

As per claim 9, Sorrentino in view of Badic disclose the terminal device according to claim 8, wherein the processor is further configured to: determine the one or more DMRS patterns corresponding to the first channel according to at least one of configuration information sent by a network device, a resource pool used by the first channel, a carrier used by the first channel, or a waveform used by the first channel (Sorrentino, page 15, lines 24-26, if there are several pools of resources for transmission of the packet/message/signal, some parameter(s) will be associated to the pool or resources (e.g., an identifier, the size of the pool, etc.)

As per claim 13, Sorrentino in view of Badic the terminal device according to claim 11, wherein the processor is configured to: determine a second DMRS pattern indicated by indication information as the DMRS pattern corresponding to the first channel; wherein the indication information is carried by the second channel and is used for indicating the second DMRS pattern (Sorrentino, page 15, lines 3-6, the above transmission parameters for an SA carried by a Physical Sidelink Control Channel (PSCCH) determine the DMRS parameters as mentioned above for the associated Physical Sidelink Shared Channel (PSSCH) transmission of UE 12.  Note that, the first channel is the PSSCH and the second channel is the PSCCH)

at least one of: a number of an orthogonal frequency division multiplexing (OFDM) symbol occupied by DRMS within one time unit; a position of an OFDM symbol occupied by DRMS within one time unit; a number of a resource element (RE) occupied by DMRS in one physical resource block (PRB) within one OFDM symbol occupied by the DMRS; a frequency domain interval between DMRS symbols in one PRB within one OFDM symbol occupied by the DMRS; an offset of a DMRS symbol in a PRB relative to an initial subcarrier in the PRB within one OFDM symbol occupied by the DMRS; a frequency domain position of DMRS within one OFDM symbol occupied by the DMRS; or whether an RE, not occupied by DMRS in an OFDM symbol where the DMRS is located, can be used for transmitting other signals than the DMRS (Sorrentino, page 2, lines 27-30, transmit DMRS (Demodulation Reference Signals) in all (or at least most) transmitted Orthogonal Frequency Division Multiplexing (OFDM) symbols)

As per claim 15, Sorrentino discloses a network device (Sorrentino, page 7, lines 4-5, a base station), comprising a processor and a memory (Sorrentino, page 7, lines 4-5, a base station comprises a processor and a memory), wherein the memory is configured to store instructions, and the processor, when executing the instructions stored in the memory, is configured to: 
determine configuration information, wherein the configuration information is used by a terminal device to determine, according to a second channel, one or more demodulation reference signal (DMRS) patterns corresponding to a first channel (Sorrentino, page 15, lines 4-6, determine the DMRS parameters as mentioned above for the associated Physical Sidelink Shared Channel (PSSCH) transmission of UE 12)
Sorrentino does not explicitly disclose sending the configuration information to the terminal device.
Badic discloses sending the configuration information to the terminal device (Badic, [0035], UE 104 may receive system information from base station 102)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Badic related to send the configuration information to the terminal device and have modified the teaching of Sorrentino in order to improve system performance ([0020])
Sorrentino in view of Badic disclose wherein the first channel is a physical sidelink share channel (PSSCH) (Sorrentino, page 15, lines 5-6, the associated Physical Sidelink Shared Channel (PSSCH))
and wherein the second channel is a physical sidelink control channel (PSCCH) corresponding to the first channel (Sorrentino, page 15, lines 3-6, a Physical Sidelink Control Channel (PSCCH) determine the DMRS parameters as mentioned above for the associated Physical Sidelink Shared Channel (PSSCH) transmission)

As per claim 20, Sorrentino in view of Badic disclose the network device according to claim 15, wherein the DMRS pattern comprises at least one of: a number of an orthogonal frequency division multiplexing (OFDM) symbol occupied by DRMS within one time unit; a position of an OFDM symbol occupied by DRMS within one time unit; a number of a resource element (RE) occupied by DMRS in one physical resource block (PRB) within one OFDM (Sorrentino, page 2, lines 27-30, transmit DMRS (Demodulation Reference Signals) in all (or at least most) transmitted Orthogonal Frequency Division Multiplexing (OFDM) symbols)

As per claim 23, Sorrentino in view of Badic disclose the network device according to claim 15, wherein the terminal device is configured to: determine a second DMRS pattern indicated by indication information as the DMRS pattern corresponding to the first channel; wherein the indication information is carried by the second channel and is used for indicating the second DMRS pattern (Sorrentino, page 15, lines 3-6, an SA carried by a Physical Sidelink Control Channel (PSCCH) determine the DMRS parameters as mentioned above for the associated Physical Sidelink Shared Channel (PSSCH) transmission)

Claims 16 and 21 are rejected under 35 U.S.C. §103 as being unpatentable over Sorrentino in view of Badic and further in view of Hao et al. (US 20180035406 A1) hereinafter “Hao”
As per claim 16, Sorrentino in view of Badic disclose the network device according to claim 15, they do not explicitly disclose wherein the configuration information is used for indicating a first corresponding relationship, the first corresponding relationship comprises at 
Hao discloses wherein the configuration information is used for indicating a first corresponding relationship, the first corresponding relationship comprises at least one of: a corresponding relationship between a resource pool and a DMRS pattern, a corresponding relationship between a plurality of resource pools and a plurality of DMRS patterns, a corresponding relationship between a plurality of resource pools and a DMRS pattern, or a corresponding relationship between a plurality of resource pools and a plurality of DMRS patterns (Hao, [0156], the terminal apparatus receives the resource pool information containing various kinds of multiple access resources and DMRS resources transmitted by the base station apparatus and then, the terminal apparatus selects, from a resource pool corresponding to the received resource pool information, a modulation and coding scheme)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Hao related to wherein the configuration information is used for indicating a first corresponding relationship, the first corresponding relationship comprises at least one of: a corresponding relationship between a resource pool and a DMRS pattern, a corresponding relationship between a plurality of resource pools and a plurality of DMRS patterns, a corresponding relationship between a plurality of resource pools and a DMRS pattern, or a corresponding relationship between a plurality of resource pools and a 

As per claim 21, Sorrentino in view of Badic disclose the network according to claim 15, they do not explicitly disclose wherein the terminal device is configured to: 
determine the one or more DMRS patterns corresponding to the first channel according to at least one of configuration information sent by the network device, a resource pool used by the first channel, a carrier used by the first channel, or a waveform used by the first channel.
Hao discloses determining the one or more DMRS patterns corresponding to the first channel according to at least one of configuration information sent by the network device, a resource pool used by the first channel, a carrier used by the first channel, or a waveform used by the first channel (Hao, [0156], the terminal apparatus receives the resource pool information containing various kinds of multiple access resources and DMRS resources transmitted by the base station apparatus and then, the terminal apparatus selects, from a resource pool corresponding to the received resource pool information, a modulation and coding scheme)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Hao related to determine the one or more DMRS patterns corresponding to the first channel according to at least one of configuration information sent by the network device, a resource pool used by the first channel, a carrier used by the first channel, or a waveform used by the first channel and have modified the teaching of Sorrentino and Badic in order to improve system throughput ([0045])

Claims 5, 12 and 22 are rejected under 35 U.S.C. §103 as being unpatentable over Sorrentino in view of Badic and further in view of Zhao et al. (US 20170156134 A1) hereinafter “Zhao”
As per claim 5, Sorrentino in view of Badic disclose the method according to claim 1, wherein the determining, by the terminal device, the one or more DMRS patterns corresponding to the first channel according to the second channel comprises: determining, by the terminal device, the one or more DMRS patterns corresponding to the first channel from a plurality of DMRS patterns, wherein the plurality of DMRS patterns are determined according to a first corresponding relationship (Sorrentino, page 15, lines 3-6, the above transmission parameters for an SA carried by a Physical Sidelink Control Channel (PSCCH) determine the DMRS parameters as mentioned above for the associated Physical Sidelink Shared Channel (PSSCH) transmission of UE 12.  Note that, the first channel is the PSSCH and the second channel is the PSCCH), they do not explicitly disclose wherein the first corresponding relationship comprises at least one of: a corresponding relationship between a resource pool and a DMRS pattern, a corresponding relationship between a of resource pool and a plurality of DMRS patterns, a corresponding relationship between a plurality of resource pools and a DMRS pattern, or a corresponding relationship between a plurality of resource pools and a plurality of DMRS patterns. 
Zhao discloses wherein the first corresponding relationship comprises at least one of: a corresponding relationship between a resource pool and a DMRS pattern, a corresponding relationship between a resource pool and a plurality of DMRS patterns, a corresponding relationship between a plurality of resource pools and a DMRS pattern, or a corresponding relationship between a plurality of resource pools and a plurality of DMRS patterns (Zhao, [0012], acquiring identification information carried in a Demodulation Reference Signal (DMRS) sequence for transmitting the control information, and determining resource pool configuration information corresponding to the identification information as the resource pool configuration information)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Zhao related to wherein the first corresponding relationship comprises at least one of: a corresponding relationship between a resource pool and a DMRS pattern, a corresponding relationship between a resource pool and a plurality of DMRS patterns, a corresponding relationship between a plurality of resource pools and a DMRS pattern, or a corresponding relationship between a plurality of resource pools and a plurality of DMRS patterns and have modified the teaching of Sorrentino and Badic in order to improve system performance ([0029])

As per claim 12, Sorrentino in view of Badic the terminal device according to claim 8, wherein the processor is configured to: determine the one or more DMRS patterns corresponding to the first channel from a plurality of DMRS patterns, wherein the plurality of DMRS patterns are determined according to a first corresponding relationship, they do not explicitly disclose wherein the first corresponding relationship comprises at least one of: a corresponding relationship between a resource pool and a DMRS pattern, a corresponding relationship between a of resource pool and a plurality of DMRS patterns, a corresponding relationship between a plurality of resource pools and a DMRS pattern, or a corresponding relationship between a plurality of resource pools and a plurality of DMRS patterns. 
(Zhao, [0012], acquiring identification information carried in a Demodulation Reference Signal (DMRS) sequence for transmitting the control information, and determining resource pool configuration information corresponding to the identification information as the resource pool configuration information)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Zhao related to wherein the first corresponding relationship comprises at least one of: a corresponding relationship between a resource pool and a DMRS pattern, a corresponding relationship between a of resource pool and a plurality of DMRS patterns, a corresponding relationship between a plurality of resource pools and a DMRS pattern, or a corresponding relationship between a plurality of resource pools and a plurality of DMRS patterns and have modified the teaching of Sorrentino and Badic in order to improve system performance ([0029])

As per claim 22, Sorrentino in view of Badic disclose the network device according to claim 15, wherein the terminal device is configured to: determine the one or more DMRS patterns corresponding to the first channel from a plurality of DMRS patterns, wherein the plurality of DMRS patterns are determined according to a first corresponding relationship; they do not explicitly disclose wherein the first corresponding relationship comprises at least one of: a corresponding relationship between a resource pool and a DMRS pattern, a corresponding 
Zhao discloses wherein the first corresponding relationship comprises at least one of: a corresponding relationship between a resource pool and a DMRS pattern, a corresponding relationship between a of resource pool and a plurality of DMRS patterns, a corresponding relationship between a plurality of resource pools and a DMRS pattern, or a corresponding relationship between a plurality of resource pools and a plurality of DMRS patterns (Zhao, [0012], acquiring identification information carried in a Demodulation Reference Signal (DMRS) sequence for transmitting the control information, and determining resource pool configuration information corresponding to the identification information as the resource pool configuration information)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Zhao related to wherein the first corresponding relationship comprises at least one of: a corresponding relationship between a resource pool and a DMRS pattern, a corresponding relationship between a of resource pool and a plurality of DMRS patterns, a corresponding relationship between a plurality of resource pools and a DMRS pattern, or a corresponding relationship between a plurality of resource pools and a plurality of DMRS patterns and have modified the teaching of Sorrentino and Badic in order to improve system performance ([0029])


Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFF BANTHRONGSACK whose telephone number is (571) 270-7090.  The examiner can normally be reached on M-F 9:00am - 5:00pm
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YEMANE MESFIN can be reached on 571-272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFF BANTHRONGSACK/Examiner, Art Unit 2462

/PETER CHEN/Primary Examiner, Art Unit 2462